Citation Nr: 1523256	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-31 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected bilateral knee disabilities.

3.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from December 1990 to June 1991, May 2001 to October 2001 and November 2002 to October 2003, with additional periods of active duty for training (ADT).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified before a VA Decision Review Officer (DRO) in January 2014, and before the Board in November 2014; transcripts of these hearings are of record.

The issue of entitlement to service connection for a sleep disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the November 2014 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.

2.  The Veteran has been clinically diagnosed with a lumbar spine disability that is not caused or chronically worsened by service-connected bilateral knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of the application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2014).  During the November 2014 hearing, the Veteran withdrew his application to reopen a claim of service connection for an acquired psychiatric disorder; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal as to this issue is dismissed.

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify has been satisfied through November 2011 and January 2013 letters sent to the Veteran that fully addressed all notice elements.  

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded a VA examination in conjunction with his claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002).  This VA examination is adequate for the purposes of determining service connection, as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an adequate basis for the diagnosis and opinions rendered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While an opinion was not obtained discussing direct service connection, such is not necessary.  As explained below, the medical evidence and the Veteran's own statements at his hearing with the undersigned indicate that the current back disability did not begin during service and is not related to an incident during service.  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.




Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has given conflicting statements as to the onset of his lumbar spine disability.  In his October 2011 claim he noted the condition began in 2001; however, during his November 2014 hearing he testified that he started having problems with his back after service.  Board Hearing Tr. at 9-10.  During his DRO hearing he testified that he believed his lumbar spine disability was secondary to his knee disability and did not aver that such was related to service.  Service treatment records do not reflect any lumbar spine disability and the Veteran's claims form indicates that he was not treated for such during service.  In fact, the Veteran denied having had recurrent back pain on several occasions during service.  The Board finds the Veteran's testimony that his lumbar spine problems began after service to be more probative than his notation to "2001" when listing his lower back condition on his claims form.  As the medical evidence and the most probative lay evidence of record are against a finding of in-service incurrence or aggravation the claim for service connection on a direct basis must be denied.  

The Board observes the Veteran served within the Southwest Asia theater of operations during the Gulf War era.  However, as the Veteran has been clinically diagnosed with a chronic lumbar spine disability, namely spondylolisthesis, the presumptions contained in the provisions of 38 C.F.R. § 3.317 as they pertain to undiagnosed illnesses do not apply in this case. 

The Veteran's primary assertion is that his low back disability is caused or aggravated by his service-connected knee disabilities.  Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

The Veteran was afforded a VA examination in February 2013, during which the examiner noted the Veteran's diagnosis of chondromalacia of the bilateral knees.  After reviewing the Veteran's claims folder and conducting a physical examination, the VA examiner stated that the Veteran's low back disability, diagnosed as spondylolisthesis with probable L5 spondylolysis, is less likely than not proximately due to or aggravated by the service-connected chondromalacia of the bilateral knees.  Citing medical literature, the VA examiner noted that spondylolisthesis/spondylolysis has been shown to have both hereditary and acquired risk factors, with an increased prevalence in men and athletes participating in certain high-risk sports.  It occurs with higher frequency in people engaged in certain activities that appear to put unusual stress on their lower spine.  The VA examiner concluded that patella (knee) chondromalacia is not a risk factor for this condition.

The Veteran has not submitted a competent medical opinion in support of his claim.  The Board acknowledges that the Veteran himself has claimed that he suffers from a lumbar spine disability that is the result of or has been aggravated by his service-connected bilateral knee disability.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., back pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case a VA examiner reviewed the evidence, examined the Veteran, and applied his medical knowledge to the facts in the case and determined that the diagnosed lumbar spine disability is not caused or aggravated by the Veteran's service-connected knee disabilities.  This constitutes the most probative evidence on this matter.  

Accordingly, after considering the evidence of record, the Board concludes that the preponderance of the evidence is against the claim for service connection for a lumbar spine disability.  As such, the benefit of the doubt rule does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107 (West 2014).


ORDER

The application to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is dismissed.

Service connection for a lumbar spine disability is denied.





REMAND

The remaining issue on appeal must be remanded.  Specifically, the VA medical opinion obtained which addresses the issue of a sleep disorder is inadequate to allow the Board to render a decision on the merits.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this regard, no opinion has been obtained which addresses the Veteran's contentions that his snoring in service represented early manifestations of his currently diagnosed sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to a VA examiner with the appropriate clinical expertise for addendum opinion.  If the examiner determines an additional physical examination of the Veteran would be beneficial, one is to be arranged.  The entire claims file must be provided to the examiner for review, and the examination report should reflect such review was accomplished.  Any clinically indicated testing or consultation should be conducted.  

Following a review of the claims file, and physical examination of the Veteran if deemed necessary, the VA examiner is requested to address the following:

(a) Is it at least as likely as not (probability of at least 50 percent) that the Veteran's sleep disorder had its onset or is otherwise etiologically related to his period(s) of active service?  In rendering this opinion, the examiner must address the Veteran's assertion that heavy snoring in service represented early manifestations of his current sleep apnea.

(b) Is it at least as likely as not (probability of at least 50 percent) that the Veteran's sleep disorder is either (1) caused by (proximately due to) or (2) aggravated (chronically worsened beyond normal progression) by his service-connected bilateral knee disability?  In offering this opinion, the examiner is instructed the phrase "caused by or the result of" is insufficient to address the question of aggravation.

A complete rationale must be provided for all opinions expressed.

2.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


